                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

  LOUIS BONANNO, SR.,             )
                                  )
              Plaintiff,          )
                                  )
  v.                              )                     No.:   2:20-CV-9-TAV-CRW
                                  )
  COMMONWEALTH OF VIRGINIA,       )
  VIRGINIA EMPLOYMENT COMMISSION, )
  VIRGINIA LAND & IMPROVEMENT     )
  CORP. INC., and                 )
  RICK NORMAN,                    )
                                  )
              Defendants.         )


                       MEMORANDUM OPINION AND ORDER

         This civil case is before the Court on plaintiff’s motion for entry of default

  [Doc. 14], motion for summary judgment [Doc. 15] and motion to expedite judgment as a

  matter of law [Doc. 19]. The Court notes that, as a general rule, pro se pleadings are to be

  “liberally construed” and “held to less stringent standards than formal pleadings drafted by

  lawyers.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

         First, plaintiff has filed a “MOTION: TO DISMISS Entry of Default Judgment

  (FRCP-12(a)(1)(A)(i)” [Doc. 14]. He states that the defendants have not responded to his

  complaint within 21 days of being served and therefore are in default.1 He therefore

  requests a default judgment against defendants. Federal Rule of Civil Procedure 55 sets



         1
           The Court notes however that summons have only been issued and executed as to the
  Commonwealth of Virginia, the Virginia Employment Commission, and Prince William Circuit
  Court [Docs. 9, 11, 12, 13].


Case 2:20-cv-00009-TAV-CRW Document 26 Filed 05/12/21 Page 1 of 4 PageID #: 205
  forth the two-step procedure for requesting default and default judgment. First, a party

  must request that a default be entered by the clerk. Fed. R. Civ. P. 55(a). Default is

  appropriate if “a party against whom a judgment for affirmative relief is sought has failed

  to plead or otherwise defend[.]” Id. Second, after the default is entered by the clerk, the

  party may move the Court for default judgment. Fed. R. Civ. P. 55(b)(2). The Court notes

  that plaintiff’s motion for default judgment is procedurally improper because plaintiff has

  not yet requested that the clerk enter a default in this matter, before moving for default

  judgment. Accordingly, the motion [Doc. 14] is DENIED.

         Second, plaintiff has filed a “MOTION: FOR Summary Judgment Rule F.R.C.

  [Rule 56]” [Doc. 15]. In his motion, plaintiff reasserts the basis of his complaint, stating

  that the defendants violated his constitutional rights and the Americans with Disabilities

  Act and requests summary judgment in his favor. Rule 56(a) of the Federal Rules of Civil

  Procedure provides that “[t]he court shall grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” In ruling on a motion for summary judgment, the court must

  draw all reasonable inferences in favor of the nonmoving party. McLean v. 988011 Ontario

  Ltd., 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the burden of

  conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson, 600

  F.2d 60, 63 (6th Cir. 1979).

         However, Rule 56 also provides that a party must support the assertion that a fact

  cannot be genuinely disputed by:

                                               2


Case 2:20-cv-00009-TAV-CRW Document 26 Filed 05/12/21 Page 2 of 4 PageID #: 206
         (A)   citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information, affidavits or
               declarations, stipulations (including those made for purposes of the
               motion only), admissions, interrogatory answers, or other materials; or

         (B)   showing that the materials cited do not establish the absence or
               presence of a genuine dispute, or that an adverse party cannot produce
               admissible evidence to support the fact.

  Fed. R. Civ. P. 56(c). Plaintiff here provides no evidence to support his motion, instead

  relying on the pleadings and re-asserting his claims. Therefore, he has not proven that

  there is no genuine dispute as to any material fact or that he is entitled to judgment as a

  matter of law. Accordingly, the motion for summary judgment [Doc. 15] is DENIED.

         Third, plaintiff filed a “MOTION: EXPEDITE JUDGMENT AS A MATTER OF

  LAW” [Doc. 19]. Plaintiff asks two questions of the Court in his motion: “what about the

  difference between waivers and forfeitures of arguments, and the impact it makes on an

  appellate court’s review?” and “[w]hether (Defendants) objection on state law grounds is

  sufficient to obtain appellate review of a related federal constitutional claim? Especially in

  the evidentiary area” [Id. p. 1]. Plaintiff appears to ask questions about a state court’s

  disposition in his case and states that “forfeited claims might be revieved [sic] under

  ‘exceptional circumstances’” [Id. p. 2]. However, the Court declines to answer his

  questions, provide advice as to plaintiff’s potential appeal, or comment upon another

  court’s case. “As is well known[,] the federal courts established pursuant to Article III of

  the Constitution do not render advisory opinions.” United Pub. Workers of Am. (C.I.O.) v.

  Mitchell, 330 U.S. 75, 89 (1947). Accordingly, this motion [Doc. 19] is DENIED. Further,


                                                3


Case 2:20-cv-00009-TAV-CRW Document 26 Filed 05/12/21 Page 3 of 4 PageID #: 207
  to the extent that the motion may be construed as a request for the Court to review his case

  or rule on his motions, it is DENIED as moot.

         In conclusion, for the reasons discussed above, plaintiff’s motions [Docs. 14, 15,

  19] are DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               4


Case 2:20-cv-00009-TAV-CRW Document 26 Filed 05/12/21 Page 4 of 4 PageID #: 208
